F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                          FEB 3 2003
                               TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                              Clerk

 WAYNE T. FELTON,

             Petitioner - Appellant,
                                                       No. 02-3326
 v.                                             D.C. No. 00-CV-3010-RDR
                                                       (D. Kansas)
 MICHAEL A. LANSING,

             Respondent - Appellee.


                          ORDER AND JUDGMENT            *




Before SEYMOUR , BRISCOE , and HENRY , Circuit Judges.



      After examining the briefs and appellate record, this panel has determined

unanimously to honor the parties’ request for decision on the briefs without oral

argument. See Fed. R. App. P. 34(f). The case is therefore submitted without

oral argument.




      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Wayne T. Felton, a military prisoner proceeding pro se, appeals the district

court’s dismissal of his 28 U.S.C. § 2241 petition for habeas corpus. For the

reasons stated below, we affirm.



                                I. BACKGROUND

      In 1995, Mr. Felton was serving in the United States Army when he was

court-martialed and subsequently convicted by a military court jury of attempted

robbery and conspiracy to commit robbery. Mr. Felton was sentenced to ten

years’ imprisonment, a dishonorable discharge, forfeiture of all pay and

allowance, and reduction in military rank. On Mr. Felton’s appeal, the Army

Court of Criminal Appeals affirmed his conviction. Subsequently, the United

States Court of Appeals for the Armed Forces denied Mr. Felton’s petition for

appellate review.

      Mr. Felton later filed a 28 U.S.C. § 2241 petition for habeas corpus in the

district court for the District of Kansas. The district court dismissed the petition.

In a separate order, the district court granted Mr. Felton’s motion to proceed in

forma pauperis (“IFP”) and denied Mr. Felton’s application for a certificate of

appealability (“COA”).




                                         -2-
                                     II. ANALYSIS

       A COA is not necessary to appeal a final order in a 28 U.S.C. § 2241

proceeding. See McIntosh v. United States Parole Comm’n             , 115 F.3d 809, 810

n.1 (10th Cir. 1997). Therefore, the district court unnecessarily reached the

“merits” of Mr. Felton’s application for a COA. We turn then to Mr. Felton’s

appeal.

          “[F]ederal courts have jurisdiction over applications for habeas corpus by

persons incarcerated by the military courts.”      Lips v. Commandant, U.S.

Disciplinary Barracks , 997 F.2d 808, 810-11 (10th Cir. 1993). However, “the

military has its own independent criminal justice system governed by the Uniform

Code of Military Justice.”     Id. at 810. For that reason, “in military habeas corpus

the inquiry, the scope of matters open to review, has always been more narrow

than in civil cases.”    Id. at 810-11 (internal quotation marks omitted).

        “[I]f the military gave full and fair consideration to claims asserted in a

federal habeas corpus petition, the petition should be denied.”        Id. An issue has

been given a “full and fair consideration” by a military tribunal       where it has been

“briefed and argued,” even if the military tribunal “summarily disposed of the

issue with the mere statement that it did not consider the issue meritorious or

requiring discussion.”     Watson v. McCotter , 782 F.2d 143, 145 (10th Cir. 1986).




                                             -3-
In addition, federal courts “will not review petitioners’ claims on the merits if

they were not raised at all in the military courts.”      Id.

       Even construing Mr. Felton’s pro se appellate brief liberally, he does not

satisfy these standards, focusing his argument on the issue of exhaustion, and on

the substantive merits of his appeal. Upon careful review of the record, we

conclude for substantially the same reasons set forth in the district court’s July

25, 2002 memorandum and order that each of the issues raised in Mr. Felton’s

petition for habeas corpus was either given full and fair consideration by the

military courts or was never raised before the military courts.



                                   III. CONCLUSION

       Accordingly, we AFFIRM the district court’s dismissal of Mr. Felton’s

28 U.S.C. § 2241 petition for habeas corpus.



                                                Entered for the Court,



                                                    Robert H. Henry
                                                    Circuit Judge




                                              -4-